Citation Nr: 9910146	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Mr. B. T.

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970.

The issue regarding entitlement to an increased rating for 
post-traumatic stress disorder (PTSD) comes before the Board 
on appeal of a November 1991 rating action by the RO.  At 
that time, the RO granted service connection for PTSD and 
assigned a 10 percent rating.  

A review of the evidence reflects that as part of an August 
1991 claim, the veteran indicated that he was claiming 
service connection for left ear hearing loss.  In a November 
1991 decision, the RO, in addition to granting the veteran's 
claim for service connection for PTSD, denied his claim for 
hearing loss.  The letter of notice sent to the veteran, 
dated in November 1991, made no mention of the denial of 
service connection for hearing loss.  The Board notes that 
the RO, by means of a letter dated in February 1996, informed 
the veteran that entitlement to service connection for 
hearing loss was previously denied in November 1991 and that 
new and material evidence was required to be submitted in 
order to reopen his claim.  The Board, as part of a December 
1996 Remand, in noting that there had been no finality with 
respect to the veteran's claim for service connection for 
left ear hearing loss, referred the claim to the RO for 
appropriate action.  Accordingly, it is requested that the RO 
furnish the veteran his appellate rights regarding the 
November 1991 rating decision which denied service connection 
for left ear hearing loss.  

The issue regarding entitlement to service connection for 
right ear hearing loss will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's service-connected PTSD disability is 
productive of no more than definite social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, 4.7, Diagnostic Code 9411 (in effect prior to November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the preponderance of the evidence supports his claim for an 
increased rating.  It is asserted, in part, that the 
veteran's psychiatric symptoms associated with his post-
traumatic stress disorder (PTSD) are of such a severity as to 
interfere with his ability to successfully maintain gainful 
employment and sustain interpersonal relationships. 

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his disorder 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board finds that no further development 
of the record is necessary before appellate disposition is 
completed; he was recently examined by the VA and the report 
of the examination has been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  Under Diagnostic Code 9411, a 70 percent rating 
evaluation is warranted for PTSD when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted, when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. 
A 10 percent rating is warranted when there is less than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment. 

The terms "mild," "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities (Schedule).  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1998).  With 
respect to "definite," as the Court noted in Hood v. Brown, 4 
Vet. App. 301, 303 (1993), that term is qualitative rather 
than quantitative.  However, it is possible to quantify the 
degree of impairment, which would lead to an award at the 30 
percent level.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the Board, 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998). 

Effective November 7, 1996, PTSD was rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
the new criteria, a zero percent rating is warranted where 
PTSD has been diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.  It is noted that the RO 
has considered whether an increased evaluation is warranted 
for the veteran's service-connected disability based on the 
appropriate diagnostic criteria for mental disorders under 
both the old and revised rating criteria.

A review of the evidence shows that the veteran has been 
receiving intermittent treatment at VA and private facilities 
for psychiatric problems, to include PTSD, form 1991 to 1996.  

A VA psychiatric examination was conducted in October 1991.  
At that time the veteran stated he was married and worked as 
a welder.  The veteran reported initially beginning to 
receive psychiatric treatment in 1979.  He reported becoming 
paranoid in a crowd and of being constantly angry.  He stated 
that he experienced some delusions when he became upset.  He 
also reported experiencing bad dreams which decreased to a 
few since he started to take his medication.  He stated that 
when he socialized he felt people had traps for him and this 
lasted for weeks.  When he was like that he was angry with 
everyone, even his employer.  He did not socialize much.

An examination showed that his speech was normal and that he 
suffered from some periods of anxiety and depressed mood.  
Thought processes were normal and memory was good.  No 
delusions, hallucinations, or schizophrenic trends were 
found.  He was oriented to time, place and person.  He stated 
that he really did not know who or where he was all the time.  
Judgment was reported as being good.  The examiner also 
reported that the veteran indicated that he had some frequent 
suicidal and homicidal ideations but that he had made no 
attempts.  There was some depression when he didn't take his 
medication.  There was some anxiety and his insight was 
superficial.  The diagnosis was chronic, delayed PTSD, in 
partial remission with medications.  

The veteran received intermittent treatment at VA and private 
facilities from 1991 to 1996 for his psychiatric problems.  A 
hearing was held at the RO in February 1993.  At that time 
the veteran testified that he had period moods of distrust, 
confusion and anger.  He stated that he had a short fuse and 
was easily irritated.  He still experienced nightmares and 
flashbacks.  His spouse and MR. B. T., a co-worker also gave 
testimony.

A VA psychiatric examination was also conducted in February 
1996.  At that time the veteran indicated that he lost his 
job.  He believed it was do to nearing loss.  He was told 
that the he had to many absences to go the VA.  The veteran 
reported that medication had been working well for him and 
that while he did not socialize very much, when people came 
to his home, he would visit with them.  He stated that when 
he went to a restaurant he made sure where the exits were 
located.  He reported infrequent nightmares, and denied 
either hallucinations or delusions.  He did not socialize 
much and crowds bothered him.

The examination showed the veteran to be tense, with no 
unusual behavior noted.  Speech was normal.  He did exhibit a 
depressed mood.  Memory was noted to be fair.  He was well 
oriented.  He became depressed very easily.  The reported 
diagnoses were PTSD, chronic, delayed, in partial remission 
with medication; and dysthymia.  A Global Assessment of 
Functioning (GAF) scale score of between 51 to 60 was 
included.  

The examiner indicated that the veteran had moderate 
difficulty in social and occupational functioning, and some 
depression.  While the veteran's PTSD had improved a little 
stress might throw him into difficulty.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Moderate difficulty in social, occupational, and 
functioning was also indicated by the examiner, together with 
some depression.  

A VA psychological examination in March 1996 showed that that 
the veteran was depressed, tense, and prone to worry.  A 
diagnosis of PTSD was included.  The examiner could not 
completely rule out the possibility of some obsessive-
compulsive features.  

A VA psychiatric examination was conducted in February 1997.  
The veteran stated that he was employed, but that he only 
kept his job because of the benefits it provided.  The 
veteran reported experiencing nightmares only about once 
every six months, and that he was no longer easily startled 
by noises.  He also noted that he was no longer uncomfortable 
in crowds.  

Examination revealed normal speech by the veteran and that he 
appeared rather dysphoric.  The predominant mood was noted to 
be depression, and affect was indicated to be appropriate to 
content.  Thought processes and associations were noted to be 
logical and tight, and no loosening of associations were 
noted.  No gross memory impairment was observed and the 
veteran was oriented times three.  The veteran did not 
complain of hallucinations and no delusional material was 
noted by the examiner during the examination.  The veteran 
reported considerable suicidal ideations, but denied any 
intent or plans thereof.  The diagnosis was chronic PTSD, 
fairly well controlled by medication and recurrent moderate 
major depression.  A GAF score of 58 was provided.  

An addendum to the February 1997 examination, by the same 
examining physician who administered the February 1997 
examination, and dated in August 1997, is also of record.  
The examiner noted that the level of depression demonstrated 
by the veteran in February 1997 appeared to be related to a 
depressive disorder, which was not necessarily caused by or 
influenced by his PTSD.  The physician opined that the 
symptoms relating to the veteran's depressive content were 
attributable to a separate disorder as opposed to those 
relating to his PTSD, and that therefore, the two disorders 
were not etiologically related.  

In a recent decision the United States Court of Appeal for 
Veterans Claim held that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

To summarize, the veteran's statements and the hearing 
testimony describing the symptoms associated with his PTSD 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence of record.

In this regard, the record reflects that the veteran has been 
receiving ongoing treatment for his PTSD.  The VA 
examinations conducted in 1991 and 1996 reflect that to 
varying degrees, the veteran experienced anxiety, nightmares, 
depression, anxiety, irritability, outburst of anger, guilt 
about Vietnam, and social isolation.  Dysphoria was shown 
during the recent VA examination.  

The February 1997 VA examination indicated that the veteran's 
depression was unrelated to the PTSD and the veteran's PTSD 
had improved.  However, in view of the veteran's symptoms and 
the findings recorded since 1991, and the holding in the 
Fedderson case, it is the Board's judgment that the overall 
degree of impairment resulting from the PTSD more nearly 
approximates the criteria for definite social and industrial 
impairment.  38 C.F.R. § 4.7.  Accordingly, a 30 percent 
rating is warranted under the old rating criteria in effect 
prior to November 1996.  

However, this same evidence does not provide a basis for a 
rating in excess of 30 percent.  The evidence does not show 
that the PTSD results in considerable social and industrial 
impairment.  The record indicates that the veteran remains 
married and has functioned fairly well in an industrial 
environment.  He is able to go to restaurants and is 
currently working. 

Additionally there is no evidence currently of a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech 
panic attacks, impaired judgment or impaired abstract 
thinking disturbances of motivation.  Any disturbance in mood 
resulting from the PTSD is included in the current rating. 

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board finds no basis, which permits a 
rating in excess of 30 percent for the veteran's service-
connected PTSD.


ORDER

Entitlement to an increased rating for PTSD to 30 percent for 
PTSD is granted subject to the law and regulations governing 
the payment of monetary benefits. 


REMAND

The veteran contends that he was exposed to acoustic trauma 
while serving in Vietnam, and that this inservice noise 
exposure is, in essence, the cause of his current right ear 
hearing disorder.  A DD Form 214 confirms that the veteran 
did, in fact, was in artillery y.  

The July 1970 separation examination showed that hearing for 
the whispered and spoken voice was 15/15, bilaterally.  
However, an audiological evaluation was not conducted at that 
time.  An October 1991 VA audiological examination showed 
moderate to severe right ear sensorineural hearing loss, 
which could be indicative of acoustic trauma. 

In view of these facts, the Board is of the opinion that 
another VA examination would be of assistance in this case.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should seek to obtain all 
records associated with treatment 
afforded the veteran for his hearing loss 
at the VA Medical Center in Little Rock, 
Arkansas.

3.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the nature, severity, and 
etiology of any hearing loss.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
history of in service and post service 
noise exposure.  If a diagnosis hearing 
loss is made, the examiner is requested 
to render an opinion as to whether it is 
as likely as not that the hearing loss is 
related to the noise exposure during 
active duty.  The rationale for any 
conclusions reached should be recorded.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for right ear hearing loss.  
If the benefit sought is not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 


